DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the chrome and gold deposition.”  There is insufficient antecedent basis for this limitation in the claim (claim 8 should depend on claim 7, which establishes the antecedent basis for the chrome and gold deposition).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 15, the limitations therein are solely directed to a functional result of the sensor and do not place a further limitation on the structure of the device itself (claims 1 and 15 being directed to an apparatus, i.e. the sensor chip), therefore, claim 15 does not further limit the sensor chip of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2007/0261959) in view of Gole et al. (U.S. Pub. 2014/0373600) and further in view of Pehrsson et al. (U.S. Pub. 2012/0119760).

Regarding claims 1, 13, and 18, Kim discloses (Figs. 1-4) a sensor chip (as shown in Figs. 2 and 4) for selective detection of acetone [0051], the sensor chip comprising:
a first layer (i.e. substrate: [0013], [0050]);
a second layer (metal oxide: [0017])  having molybdenum trioxide (MoO3) [0017] in contact with the first layer (in between the patterned electrode: see Fig. 2); and
a third layer (electrode: [0016], [0050]) having gold [0050] inter digitated electrodes (see Fig. 2; [0027]) in contact with the second layer (which is on top of the electrode: see Fig. 2).
Kim does not disclose the first layer has a nano-porous silicon fabricated on a P-type Si <100> substrate.

Since the art recognizes that Gole’s substrate is an equivalent of Kim’s, and known for the same purpose of supporting a gas sensor (Gole: [0006]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the first layer has a nano-porous silicon fabricated on a P-type Si <100> substrate, as taught by Gole.  See MPEP 2144.06(II).
Kim also does not disclose that the electrode can be chrome gold.
Pehrsson discloses that the electrode can be chrome gold [0027].
Since the art recognizes that Pehrsson’s electrodes are an equivalent of Kim’s, and known for the same purpose of detecting a gas (Pehrsson: [0032]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the first layer has a nano-porous silicon fabricated on a P-type Si <100> substrate, as taught by Pehrsson.  See MPEP 2144.06(II).
Regarding claims 13 and 18, Kim discloses the sensor chip is wrapped into a sensor header (i.e. the connections with the chip shown in Fig. 4) and integrated with a microcontroller (implicit: analysis of the gas, control of the heater: [0051]).
Kim does not disclose the device is handheld, however, such a modification would be to make the device portable, which is obvious – see MPEP 2144.04(V)(A).

Regarding claims 2 and 4, Kim’s modified device is applied as above, but does not disclose the nano-porous silicon is fabricated using an anodization technique on the P-type Si 
Gole discloses the nano-porous silicon is fabricated using an anodization technique on the P-type Si <100> substrate (see par. [0201]) with resistivity of 1-10 Ω-cm in an electrolyte solution of HF: C2H5OH (HF and ethanol: [0201]) in a 1:1 ratio using an electrochemical cell (see par. [0201]); and the first layer comprising nano- porous silicon has silicon nanowires [0062]-[0064].
Since the art recognizes that Gole’s method of manufacture is suitable for the intented purpose of forming a substrate for supporting a gas sensor (Gole: [0006]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the nano-porous silicon is fabricated using an anodization technique on the P-type Si <100> substrate with resistivity of 1-10 Ω-cm in an electrolyte solution of HF: C2H5OH in a 1:1 ratio using an electrochemical cell; and the first layer comprising nano- porous silicon has silicon nanowires, as taught by Gole.  See MPEP 2144.07.

Regarding claim 3, Kim’s modified device is applied as above, but does not disclose the nano-porous silicon is fabricated at a current density of 50 mAcm 2 etching for a duration of 15 minutes and the etched substrate is used as a platform for MoO3 nanostructures growth.

Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the nano-porous silicon is fabricated at a current density of 50 mAcm 2 etching for a duration of 15 minutes and the etched substrate is used as a platform for MoO3 nanostructures growth.  See MPEP 2144.05(II).

Regarding claims 9-12, Kim’s modified device is applied as above, but does not disclose the first layer has a thickness of 500 nm to 10 microns; the first layer has a thickness of 1-5 microns; the second layer has a thickness ranging from 2 nm to 30 nm; and the second layer has a thickness of 10nm.
However, the thicknesses of the first and second layers are results-effective variables (see Kim: pars. [0060]; Pehrsson: [0027]) that can be optimized so that the size of the sensor is minimized or fit to the right size for it’s specific application.  See MPEP 2144.05(II).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the first layer has a thickness of 500 nm to 10 microns; the first layer has a thickness of 1-5 microns; the second layer has a thickness ranging from 2 nm to 30 nm; and the second layer has a thickness of 10nm.

Regarding claim 14, Kim discloses the chip selectively detects acetone [0051] from 0.5ppm to 100-ppm ([0031], [0033]).
5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2007/0261959) in view of Gole et al. (U.S. Pub. 2014/0373600) and further in view of Pehrsson et al. (U.S. Pub. 2012/0119760), and further in view of Cai et al. (U.S. Pub. 2011/0287977).

Regarding claim 5, Kim’s modified device is applied as above, but does not disclose the silicon nanowires are formed by depositing a gold film on a silicon wafer and annealing to form gold nanodots on the wafer.
Cai discloses the silicon nanowires are formed by depositing a gold film [0048], [0134] on a silicon wafer and annealing [0130], [0134] to form gold nanodots on the wafer [0134].
Since the art recognizes that Cai’s method of manufacture is suitable for the intented purpose of forming a substrate for supporting a gas sensor (Cai: Abstract), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the silicon nanowires are formed by depositing a gold film on a silicon wafer and annealing to form gold nanodots on the wafer, as taught by Cai.  See MPEP 2144.07.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2007/0261959) in view of Gole et al. (U.S. Pub. 2014/0373600) and further in view of Pehrsson et al. (U.S. Pub. 2012/0119760), and further in view of Novak et al. (U.S. Pub. 2009/0256215).

3).
Novak discloses the second layer having molybdenum trioxide is formed by deposition of a molybdenum thin film on the substrate by RF sputtering [0012].  Novak also discloses that the temperature and time are results-effective variables that can be optimized to form the (MoO3) as desired (Novak: [0012], [0065]).
Thus, since the art recognizes that Novak’s method of manufacture is suitable for the intented purpose of forming a MoO3 layer (Novak: [0012], [0065]), and since the temperature and time are results-effective variables, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s device so that the silicon nanowires are formed by depositing a gold film on a silicon wafer and annealing to form gold nanodots on the wafer, as taught by Novak.  See MPEP 2144.07 and MPEP 2144.05(II).

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852